United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL AIR MARSHAL SERVICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2121
Issued: February 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 15, 2007 appellant filed a timely appeal from a June 4, 2007 decision of the
Office of Workers’ Compensation Programs that denied her claim and a July 9, 2007 decision
that denied her request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an injury causally related to factors of her federal employment; and (2) whether the
Office properly refused to reopen her claim for further review of the merits under 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
On April 5, 2007 appellant, then a 36-year-old air marshal, filed a Form CA-1, traumatic
injury claim, alleging that she hurt her right knee while walking on March 25, 2007. She stated

that she did not know where the injury occurred. In support of her claim, appellant submitted an
April 13, 2007 report from Dr. Amir M. Khan who stated that appellant reported that she was
“walking at work and may have injured her knee on the walking trail that she was using. She
does not recall a specific traumatic event.” Dr. Khan provided examination findings and
reviewed a March 29, 2007 x-ray as negative, recommended a magnetic resonance imaging
(MRI) scan and provided restrictions to appellant’s physical activity. An MRI scan of the right
knee on April 18, 2007 demonstrated minimal right knee joint effusion and was otherwise
normal. In form reports dated April 20, 2007, Dr. Khan advised that appellant could return to
her regular duties.
The employing establishment controverted the claim. By letter dated May 2, 2007, the
Office informed appellant of the evidence needed to establish her claim. In an April 20, 2007
treatment note, Dr. Khan noted the MRI scan findings and diagnosed right knee pain. By
decision dated June 4, 2007, the Office denied the claim on the grounds that the evidence
submitted was insufficient to establish that the incident occurred as alleged. On June 18, 2007
appellant requested reconsideration, stating that she had not received the Office’s May 2, 2007
letter. In a nonmerit decision dated July 9, 2007, the Office denied her reconsideration request.
LEGAL PRECEDENT -- ISSUE 1
Office regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.1 In order to determine whether an employee sustained an injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally “fact of injury” consists of two components which must be considered in
conjunction with one another. The first component is whether the employee actually
experienced the employment incident that is alleged to have occurred. The second component is
whether the employment incident caused a personal injury and generally this can be established
only by medical evidence.2
When an employee claims a traumatic injury in the performance of duty, he or she must
establish the “fact of injury,” namely, he or she must submit sufficient evidence to establish that
he or she experienced a specific event, incident or exposure occurring at the time, place and in
the manner alleged, and that such event, incident or exposure caused an injury.3
ANALYSIS -- ISSUE 1
The Board finds that appellant did not establish that she sustained an injury in the
performance of her federal duties. The evidence submitted is insufficient to establish that she
actually experienced an employment incident at the time, place and in the manner alleged.4
1

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

2

Tracey P. Spillane, 54 ECAB 608 (2003).

3

Paul Foster, 56 ECAB 208 (2004).

4

Id.

2

Appellant provided no detailed account of or apparent cause for her claimed right knee injury.
On her claim form, she stated that she injured her right knee while walking and did not know
where the injury occurred. Dr. Khan reported a history that appellant stated that she may have
injured her knee on a walking trail at work but that she did not recall any specific traumatic
event. Appellant did not present any evidence, such as witness statements, to substantiate that
she sustained an incident involving her right knee. She submitted no evidence about the specific
mechanism of injury or describe a specific event, incident or exposure at a definite time, place
and manner. These inconsistencies in the evidence cast serious doubt as to the validity of her
claim.5 As appellant did not establish an incident as alleged, the Board need not discuss the
probative value of the medical evidence submitted.6
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Federal Employees’ Compensation Act7 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation,
either under its own authority or on application by a claimant.8 Section 10.606(b)(2) of Office
regulations provides that a claimant may obtain review of the merits of the claim by either:
(1) showing that the Office erroneously applied or interpreted a specific point of law;
(2) advancing a relevant legal argument not previously considered by the Office; or
(3) constituting relevant and pertinent new evidence not previously considered by the Office.9
Section 10.608(b) provides that when an application for reconsideration does not meet at least
one of the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.10 Evidence
or argument that repeats or duplicates evidence previously of record has no evidentiary value and
does not constitute a basis for reopening a case.11 Likewise, evidence that does not address the
particular issue involved does not constitute a basis for reopening a case.12
ANALYSIS -- ISSUE 2
With her June 14, 2007 reconsideration request, appellant asserted that she did not
receive the Office’s May 2, 2007 letter. In the absence of evidence to the contrary, it is
presumed that a notice mailed to an individual in the ordinary course of business was received by
that individual. Under the mailbox rule, evidence of a properly addressed letter together with
5

Id.

6

Id.

7

5 U.S.C. §§ 8101-8193.

8

5 U.S.C. § 8128(a).

9

20 C.F.R. § 10.606(b)(2).

10

20 C.F.R. § 10.608(b).

11

Helen E. Paglinawan, 51 ECAB 591 (2000).

12

Kevin M. Fatzer, 51 ECAB 407 (2000).

3

evidence of proper mailing may be used to establish receipt.13 The record demonstrates that the
June 2, 2007 Office letter was mailed to 1---9 Settlers Trail, Keller, Texas, appellant’s address of
record. There is no evidence of record to rebut the presumption of receipt by appellant under the
mailbox rule. Appellant therefore did not allege or demonstrate that the Office erroneously
applied or interpreted a specific point of law, or advance a relevant legal argument not previously
considered by the Office. Consequently, she was not entitled to a review of the merits of her
claim based on the first and second above-noted requirements under section 10.606(b)(2).14
With respect to the third above-noted requirement under section 10.606(b)(2), appellant
submitted no additional evidence. She therefore did not submit relevant and pertinent new
evidence not previously considered by the Office, and the Office properly denied her
reconsideration request by its July 9, 2007 decision.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an employment injury causally related to her federal employment and that the Office
properly refused to reopen appellant’s case for further consideration of the merits of her claim
pursuant to 5 U.S.C. § 8128(a).15

13

Joseph R. Giallanza, 55 ECAB 186 (2003).

14

20 C.F.R. § 10.606(b)(2).

15

The Board notes that appellant submitted additional evidence with her appeal to the Board. The Board cannot
consider this evidence as its review of the case is limited to the evidence of record which was before the Office at
the time of its final decision. 20 C.F.R. § 501.2(c). Appellant retains the right to submit a valid request for
reconsideration with the Office. 20 C.F.R. § 10.606(b)(2).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 9 and June 4, 2007 be affirmed.
Issued: February 22, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

